Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00347-CV

                   ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                    Appellant

                                                    v.

                                       Gregorio G. PAREDES Jr.,
                                                Appellee

                      From the 49th Judicial District Court, Zapata County, Texas
                                        Trial Court No. 9,016
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 23, 2016

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss the appeal because the parties have resolved this matter.

We grant the motion. See TEX. R. APP. P. 42.1(a)(1). We order that each party bear its own costs

of appeal as agreed. See id. R. 42.1(d) (absent agreement of parties, costs are taxed against

appellant).

                                                     PER CURIAM